Citation Nr: 0912622	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  01-04 537A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen the claim as to 
basic eligibility for entitlement to VA benefits has been 
received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


In April 1998, the Board of Veterans' Appeals (Board) denied 
a claim for VA benefits on the basis that the appellant did 
not have any period of recognized military service for VA 
benefits purposes

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision, in which the 
RO denied the Veteran's request to reopen the matter of his 
basic eligibility for entitlement to VA benefits.  

The appellant filed a notice of disagreement (NOD) with the 
October 2000 RO decision in February 2001, and the RO issued 
a statement of the case (SOC) in March 2001.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2001.

In September 2001, the appellant testified during a hearing 
before RO personnel: a transcript of that hearing is of 
record.  In January 2002, the RO issued a supplemental SOC 
(SSOC) reflecting its continued denial of the petition to 
reopen.

In July 2002, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge, at the RO in 
Chicago, Illinois; a transcript of that hearing is also of 
record.

In September 2003 and in April 2006, the Board remanded this 
claim to the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  Subsequent to each remand, the AMC 
continued the denial of the petition to reopen (as reflected 
in December 2005, January 2006, and February 2009 SSOCs), and 
returned this matter to the Board for further appellate 
consideration.  

In April 2006, the undersigned granted the motion of the 
appellant's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In April 1998, the Board denied the appellant's claim for 
VA benefits because the evidence failed to establish that he 
had qualifying military service for VA purposes.  

3.  None of the additional evidence associated with the 
claims file since the April 1998 denial is, by itself or 
considered with previous evidence of record, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1998 Board decision denying basic eligibility 
for entitlement to VA benefits is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2008).

2.  Since the April 1998 denial, the requirements for 
reopening the appellant's claim as to basic eligibility for 
entitlement to VA benefits have not been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims 
filed prior to August 29, 2001)/


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The appellant in this case has, alternatively, sought 
service-connected compensation and nonservice-connected 
pension benefits.  The matter now before the Board involves a 
petition to reopen a claim that was previously denied on the 
basis that the appellant did not have the requisite service, 
and therefore did not have status as a veteran.  All 
documents addressing the VCAA notice requirements were 
provided to the appellant after the October 2000 decision on 
appeal, as that decision was issued prior to the enactment of 
the VCAA in November 2000.  However, the October 2000 
decision and the March 2001 SOC provided a detailed account 
of the reasons for the prior denial of the claim, and the 
kind of evidence that would be considered new and material.  
The March 2001 SOC also provided the language of the 
pertinent regulation defining new and material evidence.  
38 C.F.R. § 3.156 (a) (2001).  

In a May 2006 post-rating letter, the AMC provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the underlying claim for service 
connection for right leg disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
That letter also provided the appellant with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2006 letter, and opportunity for the 
appellant to respond, the February 2009 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Kent requirements, the claims file 
reflects that the appellant has actual knowledge, through is 
representative, of the information and evidence necessary to 
reopen his claim.  In this regard, in written argument 
received from the appellant's representative in June 2002, 
the representative listed in detail the applicable 
regulations and caselaw pertaining to establishing veteran 
status, and recognized Philippine guerilla units in 
particular.   Given these statements, the Board finds that, 
the record also indicates that the appellant has demonstrated 
actual knowledge of the information and evidence needed to 
reopen his claim.  Accordingly, to the extent that VA's 
notice has been deficient, such deficiency has not resulted 
in any prejudice to the appellant or his claim.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007); Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Also of record and 
considered in connection with the appeal is are transcripts 
of the appellant's September 2001 RO hearing, and the July 
2002 Board hearing, along with various written statements 
provided by the appellant, as well as by various individuals 
who served with the appellant and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

In 1998 as now, an application for disability compensation 
consists of five elements: (1) status as a veteran, (2) 
existence of a disability, (3) service connection of that 
disability, (4) degree of disability, and (5) effective date 
of benefits.  Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 
227-8 (2001), citing Barrera v. Gober, 122 F.3d 1030, 1037 
(Fed. Cir. 1997).  

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  See 38 C.F.R. §§ 
3.40, 3.41. following certifications by the service 
departments will be accepted as establishing guerrilla 
service: (i) recognized guerrilla service; (ii) unrecognized 
guerrilla service under a recognized commissioned officer 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts) or the 
Commonwealth Army.  38 C.F.R. § 3.40(d)(2).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certificate of Release or Discharge from 
Active Duty), or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in 
pertinent part that "[w]hen a claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section, the VA 
shall request verification of service from the service 
department."  

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, at the time of the April 1998 Board decision, the 
appellant had submitted, along with his original application 
for benefits, photocopies of certificates and Philippine 
service documents, which, among other things, noted his 
service from September 3, 1943 to April 29, 1946 in the 
Philippines, including service in "H" Company, 2nd 
Battalion, 31st Infantry Regiment of the Bulacan Military 
District, as well as that unit's attachment to the U.S. 6th 
Army.  

The Board found that the described documents were not 
sufficient to demonstrate the requisite service because they 
were not issued by a United States service department, and 
did not contain necessary information deemed accurate.  See 
38 C.F.R. § 3.203.  In fact, in March 1992 , the U.S. Army 
Reserve Personnel Center had notified the RO hat the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  In August 
1995, the U.S. Army Reserve Personnel Center affirmed that 
the appellant  had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

The Board thus concluded that, due to certification by the 
U.S. Army , the appellant had no service as a member of the 
Army of the United States, or the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, the appellant did not meet 
the basic eligibility requirements for entitlement to VA 
benefits.  

Unless the Chairman orders reconsideration, or another 
exception to finality applies, Board decisions are final as 
of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. § 20.1100(a).  Here, the Board's April 1998 decision  
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Here, the appellant sought to reopen his claim in August 
2000.  For claims filed prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1998 
Board decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Since the Board's April 1998 decision, the appellant has 
submitted large amount of additional evidence.  This evidence 
consists in part of medical records relating to his current 
disabilities, duplicate copies of records previously 
submitted, and statements not previously of record, attesting 
to the appellant's service in the Philippines.  

At the outset, the Board notes any duplicate records received 
are cumulative and redundant of evidence already of record, 
and are, by definition, not "new".  Moreover, to the extent 
that any other evidence received is "new,"in the sense that 
it was not previously before agency adjudicators and is 
relevant to the matter upon which this claim turns, none of 
the additionally-received evidence is material for purposes  
f reopening the claim. 

Additional medical evidence received is not pertinent to the 
question of whether the appellant had the requisite service 
to be eligible for VA benefits, and, thus, has no bearing on 
matter under consideration.

As regards the additional documents submitted on behalf of 
the appellant, attesting to his service, the Board notes that 
these include an affidavit signed by Edwin P. Ramsey, who 
identified himself as a former officer in the United States 
Army during the Second World War.  He stated that the 
Philippine unit ("H" Company, 2nd Battalion, 31st Infantry 
Regiment of the Bulacan Military District of the East Central 
Luzon Guerilla Area) was under his command during the war, 
and was attached to the U.S. 6th Army.  Several other written 
statements that attest to the personal knowledge of the 
writers of the appellant's service in a Philippine unit 
attached to the U.S. 6th Army under General Ramsey.  

Evidence added to the record since the April 1998 decision 
also includes statements from the appellant describing his 
combat experiences, newspaper articles describing 
Philippinos' battles to acquire VA benefits, and a photograph 
purported to be of the appellant wearing a military uniform.  

Insofar as the above-described evidence indicates that the 
appellant was a member of a guerilla unit, the identity of 
that unit, and that his unit was attached to the U.S. 6th 
Army, such evidence is cumulative of records in the claim 
file at the time of the April 1998 decision t that 
specifically identified the appellant's unit, and that it was 
attached to the 14th Corps of the U.S. 6th Army.  In any 
event,  none of this evidence provides a basis for VA to find 
that the appellant served in the U.S. Armed Forces, which, as 
indicated above, must be made on the basis of (a) service 
department document(s),  that VA believes to be authentic and 
accurate.  As no such evidence has been received in this 
case, there is nothing to change the Board's prior conclusion 
that the appellant does not have qualifying military service. 

In sum,  none of the additional evidence associated with the 
claims file since the April 1998 denial is, by itself or 
considered with previous evidence of record, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The evidence submitted by the appellant 
simply is not probative of whether the appellant had valid 
military service for VA  benefits purposes..  The appellant 
has not provided any evidence that satisfies the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, and the 
evidence that the appellant has submitted in support of the 
claim may not be accepted as verification of service for VA 
purposes.  See, Duro, 2 Vet. App. at 532.  

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the 
requirements to reopen the claim as to basic eligibility for 
entitlement to VA benefits have not been met, and the appeal 
must be denied.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
petition to reopen the claim as to basic eligibility for 
entitlement to VA benefits is denied.  



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


